This is an original proceeding for a writ of prohibition. Relator is the Prosecuting Attorney of Jackson County, and respondent is Judge of Division No. 1 of the Criminal Court of Jackson County. The remedy sought is to prevent respondent from arresting and setting aside a judgment and sentence entered in a cause entitled, "State of Missouri v. Wilbur J. Hammer," begun in the aforesaid criminal court. Upon the filing of the petition a preliminary rule was granted as prayed. Respondent made no return, but has entered his appearance, and filed a statement, brief and argument in which it is conceded that relator's statement of the record in the said cause is substantially correct.
Briefly, the facts are as follows: On August 26, 1921, at the April term, 1921, of the Criminal Court of Jackson County, relator filed an information against one Wilbur J. Hammer, charging him with the "detestable and abominable crime against nature." On the same day said Hammer, being arraigned, entered a plea of guilty to the said charge, before respondent, who accepted the said plea and sentenced him to a term of five years in the State Penitentiary. According to the record no motion for new trial or in arrest of judgment seems to have been filed during the said April term, 1921. Thereafter, on the 25th day of October, 1921, after the expiration of the April term, and during the September term, 1921, of said criminal court, the said Hammer filed a motion to set aside the sentence imposed, and to grant him a new trial, which motion is as follows: *Page 597 
"Comes now the above named defendant, and moves the court to set aside the sentence in said cause and grant a new trial for the following reasons:
"That said conviction and sentence was obtained by the police by unfair means, such as brutality, infliction of bodily injuries, threats to give defendant `worse than Chester got,' and coercion, on the part of one Antone Mouritson of the police department, in compelling defendant to sign his name to a purported confession made up by the said police, who refused to permit defendant to read same; that if said alleged confession contains any statements involving this defendant in degeneracy or the commission of the crime against nature, at any time, defendant repudiates same; and if said sentence is set aside, as recommended by Judges Buckner, Porterfield, Pence, Hall, Lucas, Southern, Johnson and Landon of the Parole Board, without dissenting voice, and this defendant is given a fair trial, it will be impossible for the police to fasten the crime upon him with which he is charged; that while still covered with bruises from the fists and shoes of said Antone Mouritson, a police officer, and with a great patch of bruise on his face, the defendant was led before the Hon. Judge of Division 1 of this court, by the said police, and asked if said statement contained defendant's signature, which signature defendant could not truthfully deny; and that on account of ignorance and inexperience in such matters, and with the police threats hanging over him, and without counsel, the defendant was afraid to deny or to make known that same had been obtained by unfair means."
On October 26, 1921, the said motion was taken up and submitted to respondent, who made the following order, to-wit:
                 "State versus Wilbur J. Hammer.
"Motion for new trial filed by the defendant overruled.
                   because not filed in time.
"The court of its own motion, as directed in Section 4081, Revised Statutes 1919, arrests the judgment in this case for the reasons: *Page 598
"First. That the facts stated do not constitute a public offense in that the information filed herein does not inform the defendant of the nature and cause of the accusation as provided by Section 22, Article 2, of the Constitution of Missouri, in that no names of witnesses were made a part of said information by indorsement thereon, and said information does not apprise the defendant of the name of the party with whom he is alleged to have committed said offense, when the prosecuting attorney had information from the alleged confession as to who said party was.
"Second. That the verdict is insufficient to sustain a judgment because of the matters hereinbefore mentioned, and that nocorpus delicti has been proven and that the confession submitted as evidence is shown to the court not to have been a free and voluntary admission of the defendant.
"Wherefore, the court being duly advised, arrests the judgment in said cause, and being of the opinion that there is reasonable cause to believe that the defendant can be convicted of an offense if properly charged, the court orders defendant to be recommitted to answer to a new information and inasmuch as the prosecuting attorney desires to apply to the Supreme Court for a writ of prohibition herein, the court withholds entry hereof until the 10th day of November, 1921, to allow the prosecuting attorney an opportunity to apply for a writ of prohibition herein."
Relator, alleging that the purpose and intention of respondent is in excess of his jurisdiction, has applied to this court for our writ of prohibition to prevent respondent from assuming jurisdiction and carrying into effect the order so made.
I. Respondent contends that the writ of prohibition will not be granted where adequate relief can be had on appeal or writ of error. As an abstract proposition of law this doctrineRemedy.  is not to be questioned. However, it has no application in the case at bar. Here *Page 599 
the paramount issue is the question of respondent's jurisdiction. If he had jurisdiction to set aside the judgment and sentence pronounced against Hammer, then an appeal or writ of error might lie. But the authorities cited by respondent are not pertinent to the real question involved. Section 4099, Revised Statutes 1919, cited by respondent, assumes that the court has jurisdiction to arrest the judgment. Or, if it be viewed from the angle of an appeal, it contemplates that the appeal be prayed for by the prosecuting attorney. Clearly it is not relevant. The remaining authorities cited all relate to controversies wherein the trial court had jurisdiction of the subject-matter of the action, and lay down the rule that prohibition will not lie to prevent the exercise of such jurisdiction.
However, if respondent lacks jurisdiction, or assumed authority in excess of his jurisdiction, prohibition is the proper remedy. [State ex rel. Tuller v. Seehorn, 246 Mo. l.c. 585; State ex rel. Judah v. Fort, 210 Mo. l.c. 525; State ex rel. Knisely v. Trustees of Y.W.C.A., 268 No. l.c. 168; State ex rel. McCurdy v. Slover, 126 Mo. l.c. 655; State ex rel. United Rys. Co. v. Wiethaupt, 238 Mo. 155.] As expressed in State ex rel. Tuller v. Seehorn, supra, "it is the recognized law of prohibition that the writ will lie to prevent the exercise of judicial power in a case where there is a want of jurisdiction in the court to exercise any judicial authority, or where the court is acting in excess of its jurisdiction in a case rightfully before it."
Bearing this well established principle in mind, we shall proceed, in paragraph III following, to discuss the question of respondent's jurisdiction. Before so doing, however, we feel called upon to dispose of another point raised by respondent, which we shall next consider.
II. Respondent claims that the granting of the writ of prohibition will be violative of our Rule 32, of Section 23 of Article VI of the Constitution of Missouri, and of Section 2058, Revised Statutes 1919, urging that the circuit *Page 600 
court has the exercise of superintending control over criminal courts of this State.
With respect to our Rule 32, the time for respondent to have invoked that as a reason for the denial of the writ was upon the filing of relator's application for the writ, notice of which was given respondent and received by him, or upon the entry of his appearance herein. This court having waived the rule, and having assumed jurisdiction and issued the preliminary writ, we shall continue with the cause.
Section 23 of Article VI of the Constitution provides that the circuit court shall exercise a superintending control over criminal and other designated courts. Section 2058, Revised Statutes 1919, provides in part that circuit courts, within their several jurisdictions, shall have power to hear and determine proceedings in prohibition. The said section, however, also extends the same power to this court. Moreover, Section 3 of Article VI of the Constitution provides that: "The Supreme Court shall have a general superintending control over all inferiorcourts. It shall have power to issue writs of habeas corpus,
mandamus, quo warranto, certiorari and other original remedialwrits, and to hear and determine the same." (Italics ours). That the Supreme Court has power to issue writs of prohibition needs no citation of authority. An that it has power concurrent with the circuit courts, irrespective of the board powers conferred by Section 3 of Article VI of the Constitution, clearly appears from Section 2058, Revised Statutes 1919.
The point made is wholly without merit and is ruled against respondent.
III. With respect to the question of jurisdiction, relator contends that after the close of the April term, 1921, of the Criminal Court of Jackson County it was beyond the power of respondent, and in excess of his jurisdiction, to set aside the judgment and sentence entered in the case against Hammer. This insistence is well supported by authority. [State v. Williams,147 Mo. 14, l.c. 19; State *Page 601 
ex rel. Brown v. Walls, 113 Mo. 42; State ex rel. Logan v. Ellison, 267 Mo. l.c. 327; 16 C.J. p. 1326, sec. 3117; Saleen v. People, 41 Colo. 317; People v. Wilmot, 254 Ill. 554; United States v. Mayer, 235 U.S. 55; State v. Dalton, 109 Tenn. 544.] Thus in State v. Williams, supra, where defendant had been convicted and at a subsequent term filed a motion for a new trial, supported by an affidavit of a witness who stated that he had committed perjury at the trial, this court held that "after the term at which the judgment was rendered, it was beyond the power of the court to set that judgment aside."
Respondent urges, however, that Section 4081, Revised Statutes 1919, is declaratory of the common law writ of error coramnobis and relief thereunder does not expire with the trial term.
Section 4081 is as follows: "The court may also, on its view of any of these defects, arrest the judgment without motion." The "defects" mentioned have reference to the causes for which judgment may be arrested on motion of defendant, as contemplated by Section 4080, preceding, which causes are: 1. That the offense is not within the jurisdiction of the court. 2. That the facts stated do not constitute a public offense. 3. That the verdict is insufficient to sustain a judgment. As shown by the record it was upon the ground of the two causes last mentioned that the respondent made the order complained of.
The motion to set aside the sentence and for a new trial filed by Hammer is predicated upon the fact that his conviction was obtained through a signed confession, extorted by threats and bodily injuries inflicted by the police. When arraigned before respondent he entered a plea of guilty. The motion filed by him nowhere alleges that he was not guilty as charged in the information. From the face of the motion, however, it appears that the threats made by the police, the coercion exerted, and the bodily injuries sustained, were all known to Hammer at the time he entered his plea of guilty. While the writ of errorcoram nobis will lie to correct errors of fact which, *Page 602 
if before the court, would have prevented the adjudication, nevertheless, it will not lie where the applicant, at the time of or before the trial, knew the fact complained of, or by the exercise of reasonable diligence might have known it, or was otherwise guilty of negligence. [Reed v. Bright, 232 Mo. l.c. 411; Jeude v. Sims, 258 Mo. l.c. 42; State v. Stanley, 225 Mo. l.c. 532; Karicofe v. Schwaner, 196 Mo. App. l.c. 572; Hadley v. Bernero, 103 Mo. App. l.c. 563; Marble v. Vanhorn,53 Mo. App. 361.] Therefore, as Hammer had knowledge of the facts complained of, at the time he was arraigned and plead guilty, his motion cannot be considered as a motion in the nature of a writ of errorcoram nobis. It consequently follows that the order of respondent, setting aside the judgment and sentence against him, cannot be sustained upon the theory that the proceeding was one in the nature of a writ of error coram nobis. Nor can it be upheld upon the theory that Section 4081, under which respondent assumes to have acted, is declaratory of the common law writ, for the reason that the causes for which a judgment may be arrested, as contemplated by said section, are errors apparent upon the face of the record. [State v. Gamma, 215 Mo. l.c. 104.] And it is not the function of the writ of error coram nobis to correct any matter known to the court, for such would be error of law, and might be remedied by writ of error. [Reed v. Bright, 232 Mo. l.c. 411; State v. Stanley, 225 Mo. l.c. 533.] Accordingly, any motion in the nature of a motion in arrest must have been filed before the end of the April term, 1921. [Sec. 4082, R.S. 1919.]
Entertaining the views above indicated, we are therefore of the opinion, and so hold, that respondent was without jurisdiction to set aside the judgment and sentence pronounced during the April term, 1921, It follows that the preliminary rule should be made absolute.
It is so ordered. James T. Blair, C.J., and Graves andWalker, JJ., concur; Higbee, J., concurs in separate opinion;David E. Blair, J., not sitting; Woodson, J., absent. *Page 603